t c memo united_states tax_court david allen transferee petitioner v commissioner of internal revenue respondent estate of sloan allen deceased david allen alleged executor petitioner v commissioner of internal revenue respondent docket nos filed date andrew pick o'meara iii louis james marett and audranne ef mixon for petitioners ronald f hood for respondent memorandum findings_of_fact and opinion jacobs judge these cases were consolidated for purposes of trial briefing and opinion pursuant to separate notices of deficiency respondent determined that the estate of sloan allen is liable for federal estate and income taxes plus additions to tax as follows estate of sloan allen estate_tax liability additions to tax sec sec sec docket no deficiency a a a a b dollar_figure dollar_figure dollar_figure percent of the interest on the portion of the underpayment attributable to negligence income_tax_liability additions to tax sec sec sec docket no year deficiency a a a a b dollar_figure dollar_figure dollar_figure percent of the interest on the portion of the underpayment attributable to negligence pursuant to separate notices of transferee_liability respondent determined that david allen is liable both as the fiduciary of the estate of sloan allen sometimes referred to as sloan’s estate or the estate and as a transferee of the assets of the estate for unpaid federal estate and income taxes plus additions to tax owed by the estate as follows david allen transferee estate_tax liability additions to tax sec sec sec docket no deficiency a a a a b dollar_figure dollar_figure dollar_figure percent of the interest on the portion of the underpayment attributable to negligence income_tax_liability additions to tax sec sec sec docket no year deficiency a a a a b dollar_figure dollar_figure dollar_figure percent of the interest on the portion of the underpayment attributable to negligence the issues for decision are whether david allen is the executor of the estate of sloan allen pursuant to sec_2203 and if so whether the notices of deficiency mailed to him in that capacity with respect to federal estate and income taxes and additions to taxes are valid whether david allen is liable as fiduciary of the estate of sloan allen pursuant to u s c section b for unpaid federal estate and income taxes and additions to tax owed by the estate and whether david allen is liable as a transferee pursuant to sec_6901 for unpaid federal estate and income taxes and additions to tax owed by the estate unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference background at the time david allen david filed petitions for each of the docketed cases involved herein he resided in neu chatel switzerland david is the only child of sloan and margaret allen david was born on date in he received a bachelor of science degree in engineering from yale university in he received a master’s degree in business administration from harvard university he attended harvard law school for years but did not receive a degree david and sloan allen sloan lived together pincite dewey avenue omaha nebraska from until sloan's death in they walked to and from work together daily and often dressed alike baum meyer co david and sloan worked at baum meyer co baum their wholly owned corporation as of the date of sloan’s death david was the president and chairman of the board_of directors of baum sloan did not hold an official position at baum before date sloan owned shares of baum stock and david owned shares on date sloan gave david shares of baum stock on date sloan sold shares of baum stock to david for dollar_figure on date sloan transferred his remaining shares of baum stock to david thereafter david owned all big_number outstanding shares of baum stock margaret's death margaret allen margaret died on date sloan and david were her only heirs sloan was the executor of margaret's estate margaret's will was probated in the county court of douglas county nebraska county court her estate was appraised at dollar_figure sloan inherited dollar_figure including big_number shares of standard oil stock david inherited dollar_figure on date sloan in his capacity as executor filed a form_706 u s estate_tax_return with the internal_revenue_service irs for margaret's estate margaret’s estate was liable for federal estate_tax of dollar_figure in addition margaret's estate was subject_to a nebraska state inheritance_tax of dollar_figure which was paid out of david's share of the estate sloan's death on date sloan was admitted to methodist hospital in omaha nebraska david informed the hospital that sloan was widowed sloan died intestate on date on date david contacted terry kuchera a local funeral director at crosby kunold burket funeral chapels funeral chapels to arrange for his father’s funeral funeral chapels had previously handled margaret's funeral and burial david provided mr kuchera with information about his father david told mr kuchera that his father died a widower david paid the funeral costs he instructed mr kuchera not to place a notice of his father's death in the local newspaper only four individuals attended sloan's funeral and burial services david mr kuchera another funeral chapels employee and reverend jack fricke d a baum trust sloan was trustee and beneficiary of the d a baum trust the trust from which he received income quarterly in and sloan received distributions of dollar_figure and dollar_figure respectively from the trust following his father’s death david was the sole trustee and beneficiary of the trust as of date the corpus of the trust consisted of big_number shares of exxon corp exxon stock valued at dollar_figure per share for a total of dollar_figure on date the trust received dollar_figure in dividend income from the exxon stock on date the shares of exxon stock were split for on date the trust surrendered big_number shares of exxon stock certificate no m823453 and big_number additional shares of exxon stock certificate no u0327703 subsequently a certificate for big_number shares of exxon stock certificate no was issued in the names of sloan and david trustees u-a for david's benefit sloan's exxon and standard oil stock on the date of his death sloan owned big_number shares of exxon and standard oil stock the big_number shares of stock as represented by stock certificates having a market_value of dollar_figure shortly following sloan's death the big_number shares of stock were sold for a total of dollar_figure sloan's purported signature appeared on the back of each of the stock certificates several entities were used to accomplish the sale of the big_number shares of stock bank ehinger cie ag becie of basel switzerland brown brothers harriman co bbh of new york depository trust co dtc of new york and cede co on date bbh received the big_number shares of stock from becie and on date bbh deposited the big_number shares with dtc these shares were sold in accordance with instructions received from becie contained in a date letter the proceeds of the sales dollar_figure were credited to becie's account at bbh sloan's morgan guaranty trust co checking account on the date of his death sloan had a checking account at morgan guaranty trust co of new york morgan guaranty checking account with a balance of dollar_figure shortly after sloan's death two deposits were made into that checking account on date a dollar_figure check was deposited representing accrued dividends arising from sloan's ownership of the big_number shares of stock and on date a dollar_figure check was deposited representing a distribution from the trust arising from dividends from exxon corp checks were drawn on the morgan guaranty checking account following sloan’s death the following checks were made payable to sloan contained his purported signature as maker and were purportedly endorsed by sloan check no date of check amount date paid unknown dollar_figure unknown dollar_figure unknown dollar_figure unknown dollar_figure unknown dollar_figure unknown dollar_figure unknown dollar_figure unknown dollar_figure unknown dollar_figure unknown dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure a421 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unknown dollar_figure unknown dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unknown dollar_figure as of date the balance in the morgan guaranty checking account was zero sloan's first national bank of omaha account on date sloan had an account at the first national bank of omaha with a balance of dollar_figure by date the balance in this account was zero tax returns on date sloan filed a form_709 u s quarterly gift_tax_return on which he reported giving shares of baum stock to david on that return sloan reported his marital status as single on date sloan filed a form_1040 u s individual_income_tax_return for his filing_status was listed as head_of_household with david listed as his qualifying_child on date sloan filed a form_1040 for his filing_status was listed as head_of_household fiduciary income_tax returns were filed for the trust for and reporting dollar_figure of dividend income for and dollar_figure of dividend income for sloan’s estate did not file either a federal estate or a fiduciary income_tax return nor was a federal_income_tax return for sloan filed for the period january to date -- - irs investigation of sloan individually in date revenue_officer lucille sutton ms sutton began an investigation regarding sloan's failure_to_file a individual return during the course of this investigation she discovered that sloan and or his estate had wages and dividend income in but no returns reporting such income had been filed on date ms sutton went to baum’s office in order to speak to david about his father she was told that david was out of the office she left her business card requesting david to contact her because david failed to do so ms sutton attempted to reach him by telephone on date she was told that david was in a meeting again she left a message requesting david to return her call david again failed to contact her on date ms sutton again attempted to speak with david by telephoning him at work she was told that david was attending a business luncheon ms sutton left a message with a baum employee again requesting that david telephone her despite ms sutton’s leaving numerous messages for david at baum david never contacted ms sutton consequently on date she made another visit to baum’s office there she spoke with a mr richardson a baum employee who informed her that david was out of town sloan was deceased although mr richardson did not know the date of death and sloan was david's father at the end of their conversation ms sutton gave mr richardson her business card to relay to david david failed to contact her accordingly on date she made a third visit to baum’s office in order to serve a summons on david the summons requested all available information relating to sloan's income or any estate_trust or other fiduciary of sloan for through when ms sutton arrived at baum’s offices she was informed that david was not there she then drove to david's residence to serve the summons but the outer gate was padlocked ms sutton subsequently returned to baum’s offices and by happenstance met david david asked ms sutton to meet him later that afternoon at his accountant's office to discuss the summons they so met ms sutton served the summons on david explaining that he was to appear at her office on date with the requested information ms sutton asked david when his father died david replied that he did not know the date of sloan’s death ms sutton further asked david whether his father's estate was probated david responded by stating that information could be obtained by looking at the county court records ms sutton told david that it would be difficult ascertaining information about sloan’s estate without knowing sloan’s date of death david replied by stating that he did not have much information about his father the meeting then concluded after examining the county court records ms sutton discovered that sloan's estate was not probated she also secured a copy of sloan's death certificate from the bureau of vital statistics on date david appeared at ms sutton's office in response to the summons david gave her the following documents concerning sloan's medical and funeral_expenses a copy of an estimated_tax payment made with regard to sloan's tax_year and some monthly bank statements from sloan's checking account missing from these documents were sloan's april and date checking account statements as well as canceled checks drawn from this account during this meeting ms sutton asked david whether he was a trustee or executor of his father's estate david replied that he was unable to answer that guestion he suggested that in order to receive a response the irs should pose this question to sloan's wife mrs allen who lives in europe david stated he did not know mrs allen's first name or address ms sutton then requested further details regarding this mrs allen david stated that in order for him to disclose details a deposition would be required the meeting then concluded later that day date david returned to ms sutton's office in order to retrieve the documents provided to her earlier that day at this second meeting she informed david that she had located a copy of sloan's death certificate which stated that his father was widowed at the time of his death david changed the subject by commenting on the weather that day and expressing his concern as to how ms sutton would travel home approximately a week later ms sutton issued two additional summonses both dated date the first was issued to chicago trust co for documents relating to the shares of stock sloan owned at the time of his death the second was issued to morgan guaranty for bank statements of sloan's checking account from april to date on date the morgan guaranty statements were sent to ms sutton after examining these statements ms sutton issued another summons dated date to morgan guaranty requesting all canceled checks from sloan's checking account issued from april through date morgan guaranty sent her copies of a portion of the canceled checks all were dated after sloan’s death in accordance with morgan guaranty's normal business practice during the original canceled checks were returned to sloan at his home dewey avenue omaha nebraska along with the monthly bank account statements during the course of her investigation ms sutton reviewed sloan’s and income_tax returns in which he had claimed head_of_household status with david as his qualifying_child irs investigation of sloan’s estate’s tax_liabilities thomas m mcguire jr an irs estate and gift_tax attorney was assigned to examine sloan's estate by letter dated date mr mcguire requested david to appear at his office on date with specific information set out in the letter david failed to appear four days later david telephoned mr mcguire to discuss the date letter david explained that he had injured his back and was in the eastern part of the united_states mr mcguire asked david for his current address or telephone number david refused mr mcguire then asked david to reply in writing to his date letter again david refused to do so next mr mcguire asked david if his father owned publicly traded stocks david claimed to be unaware of any such stocks as this telephone conversation continued david informed mr mcguire that there were big_number shares of baum stock outstanding and that there was a mrs allen his father’s second wife who lived in france and had access to sloan's financial records wills codicils and trust instruments david stated that he had no information about mrs allen by letter dated date mr mcguire advised david that because he had not sent the previously requested records david would have to appear at his office on date with the requested documents david failed to appear on that date -- - mr mcguire issued a summons dated date to david requesting the identical items that had been requested in his date letter david was instructed to appear on date pincite a m in mr mcguire's office in response to the summons david neither appeared on august nor telephoned mr mcguire on date david appeared at mr mcguire's office unannounced wishing to discuss the information requested in mr mcguire's date letter they had a brief discussion the next day david returned to mr mcguire's office david explained that for years he had lived with his father in the same residence and worked with his father at baum since his high school days he then reiterated his former comments regarding the existence of a mrs allen he added that children may have resulted from that marriage but had no further details david insisted that mrs allen had all of his father's financial records david repeated that he knew nothing about his father's personal and financial business the date meeting between mr mcguire and david was their last mr mcguire attempted to verify the existence of a mrs allen first he sent a letter to the nebraska bureau of vital statistics inquiring whether sloan had applied for a marriage license at any time following margaret's death the response was negative second mr mcguire contacted the u s department of -- - state inquiring whether a passport had ever been issued to a mrs allen again the response was negative third mr mcguire reviewed sloan's individual income_tax returns filed before his death no spouse was ever listed further sloan's death certificate stated that sloan had died a widower accordingly mr mcguire concluded that there was no mrs allen mr mcguire discovered that although david marked the no box in response to the question of whether he had foreign bank accounts during on schedule b of his return david had at least three foreign bank accounts during in his answer to respondent's interrogatory no which requested that david list all domestic and foreign bank accounts securities accounts and other financial accounts in which he had an interest or a signature or other authority over at any time during david responded by listing only two domestic accounts----the morgan guaranty checking account and the bank of omaha account after being confronted with certified transcripts indicating he had foreign accounts david admitted to the fact on his individual tax returns for david listed foreign bank accounts in the united kingdom and switzerland but did not report any interest_income from these accounts on the basis of his investigation mr mcguire concluded that david was the only individual who could possibly possess information about sloan's assets creation of the liechtenstein corporation on date the last day david and mr mcguire discussed these cases david executed a warranty deed transferring the real_property located pincite harney street omaha nebraska the property where the offices of baum were located to the christiania corp ag of vaduz liechtenstein for a stated consideration of dollar_figure on date david filed the warranty deed with the douglas county registry of deeds reflecting that he had sold this real_property to the christiania corp on date through an accountant to whom he had given his power_of_attorney david filed a form_709 u s gift and generation-skipping_transfer_tax return reflected on this form were two gifts david made to christiania corp on date david gave the corporation his residence including a house lot and garage pincite dewey drive omaha nebraska and on date david gave the corporation his big_number shares of baum stock representing percent of baum's outstanding shares of stock ultimate findings_of_fact sloan died on date with a gross taxable_estate of dollar_figure following sloan's death david took possession of sloan's assets david is the executor of sloan’s estate within the purview of sec_2203 -- - david was the fiduciary personal representative of sloan's estate within the purview of u s section b david is responsible for the payment of income and estate_taxes as well as additions to tax owed by sloan's estate after sloan's death on date his estate was insolvent as personal representative of sloan's estate david transferred to himself all the assets of sloan’s estate david is liable as a transferee of the assets of sloan’s estate for the income and estate_taxes as well as additions to tax owed by sloan's estate opinion preliminarily we must determine whether sloan's purported signatures on the stock certificates representing the big_number shares and checks hereinafter referred to as stock certificates and checks were genuine handwriting experts bach party presented an expert to determine the genuineness of sloan's purported signatures on the stock certificates and checks the experts agreed that sloan's purported signatures on the stock certificates and checks were either traced or simulated thus a tracing occurs where an individual creates a mechanical copy of another's signature by handwriting simulated is defined as an effort to copy the handwriting style or characteristics of another both agreed that sloan's purported signatures on the _ stock certificates and checks were not genuine neither expert was able to conclude that it was david who had forged sloan's signature respondent's expert observed indications that david forged his father's signature on the stock certificates and checks petitioner's expert could not opine as to who authored the forged sloan signatures because the documents he was provided with were photocopies not originals on the basis of the entire record before us we conclude that sloan's signatures on the stock certificates and checks were not genuine and david forged his father's signatures on the stock certificates and checks with these conclusions in mind we now address the substantive issues before us following several conference calls with the court david provided two handwriting exemplars in london england on jan and date overseen by an internal_revenue_service representative but not the expert witnesses herein in examining the london exemplars respondent's expert concluded that david was attempting to deliberately disguise his own natural handwriting petitioner's expert admitted that although david's london exemplars contained the classic signs of disguise he could not opine as to whether david had disguised those exemplars because he did not personally observe david performing the exemplars we accept the opinion of respondent's expert and conclude that david deliberately attempted to disguise his own handwriting the parties' experts were provided with copies of the following the london exemplars the stock certificates representing the big_number shares and checks and known collected writings such as other normal business exemplars - - david is the executor of sloan’s estate we now consider whether david is the executor of sloan’s estate pursuant to sec_2203 for estate_tax purposes an executor means the executor or administrator of the decedent or if there is no executor or administrator appointed qualified and acting within the united_states then any person in actual or constructive possession of any property of the decedent sec_2203 in the instant case sloan's estate was not probated hence david can only be deemed the executor of sloan’s estate for tax purposes if he had actual or constructive possession of property belonging to sloan for the reasons set forth we conclude david had actual possession of sloan’s property following the date of sloan’s death on the date of his death date sloan held over dollar_figure million in assets including funds in two checking accounts big_number shares of stock with an dollar_figure market_value a beneficial_interest in the trust consisting of big_number shares of stock with a dollar_figure market_value and various other valued assets there is ample evidence in the record linking david to actual possession of these assets the parties disagree as to whether sloan had dollar_figure cash on hand at the time of death we accept mr mcguire’s conclusion that sloan’s ownership of the big_number shares of stock generated approximately dollar_figure in dividends between and --- - first on the date of sloan's death the morgan guaranty checking account had a dollar_figure balance several days later david deposited dividend checks therein increasing the balance to dollar_figure starting in date and continuing through date david forged sloan's signature on checks generally in dollar_figure increments drawn on the morgan guaranty checking account made payable to sloan on date david had reduced the balance to zero second because we have concluded that david forged his father’s signature on the exxon and standard oil stock certificates it follows that he had to have possession of the stock certificates in order to do so because we conclude that david was in actual possession of his father's property we hold that david is the executor of sloan’s estate pursuant to sec_2203 pending motions motions filed by petitioner in docket nos and are pending involving whether respondent’s notices of deficiency to sloan’s estate are valid and if those notices are valid whether david had authority to file petitions in this court contesting the determinations contained in those notices also pending are motions filed by respondent to dismiss the cases in docket nos and on the basis that the estate failed to properly prosecute -- - as stated above because david came into actual possession of his father's assets david is the statutory executor of sloan’s estate pursuant to sec_2203 as such he was the proper individual to receive the notices of deficiency under sec_6212 accordingly we hold that the notices of deficiency giving rise to docket nos and are valid we now turn to whether david had authority to petition the court on behalf of sloan’s estate david argues that because no fiduciary of sloan’s estate had been appointed he improperly filed the petitions in docket nos and we disagree as stated supra david was the statutory executor of sloan’s estate pursuant to sec_2203 as such pursuant to rule david had authority to contest the notices of deficiency involved in docket nos and rule a provides in pertinent part rule proper parties capacity a petitioner deficiency or liability actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or liability in the case of a notice of liability or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person xk - - we now address respondent's motions to dismiss in docket nos and on the basis of sloan’s estate’s failure to properly prosecute this court like every court has the inherent power in the exercise of its discretion to dismiss a case for want of prosecution see eg 370_us_626 99_tc_533 failure to comply with discovery requests and orders or to prepare for trial rule b provides in relevant part b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal paragraph b of the petitions in docket nos and states that petitioner does not dispute the assumptions used by the commissioner in determining the estate and income_tax deficiencies it was not until petitioner's opposition to respondent's motion to dismiss for failure to properly prosecute that petitioner first raised the issue that the two notices of deficiency were arbitrary in connection with the dollar_figure cash- on-hand adjustment see supra note petitioner has the burden_of_proof in docket nos and pursuant to rule b failure to produce evidence -- - in support of an issue of fact as to which a party has the burden_of_proof and which has not been conceded by such party's adversary may be ground for dismissal or for determination of the affected issue against that party petitioner did not introduce any evidence to support the allegations raised in the petitions petitioner's continued refusal to bring forward any evidence to support its position in docket nos and leads us to conclude that such evidence does not exist petitioner has failed to overcome inferences to be drawn from the proven facts or the presumptive correctness of respondent's determination in sum with respect to docket nos and we will deny petitioner’s motions to dismiss for lack of jurisdiction and grant respondent’s motions to dismiss for failure to properly prosecute whether david is personally liable for taxes and additions to tax arising from the estate of sloan we now consider whether david as the executor and fiduciary of sloan’s estate is personally liable pursuant to u s c section b for federal estate and income taxes and additions to tax owed by the estate sec_6901 provides for assessment payment and collection of a fiduciary’s liability under u s c section b see sec_6901 b a fiduciary is defined as ae personal representative administrator or any other person acting in a - - fiduciary capacity see sec_7701 a claim of the u s government must be paid first when a decedent’s estate is insolvent see u s c sec a b pursuant to u s c section b a personal representative paying any part of a debt of the estate before paying a claim of the government is liable to the extent of the payment for unpaid claims of the government accordingly the personal representative of an estate is personally liable for the unpaid claims of the united_states to the extent of the distribution if the government establishes the following the personal representative distributed assets of the estate the distribution rendered the estate insolvent and the distribution took place after the personal representative had notice of the government's claim see u s c sec b see also eg 523_us_517 85_f3d_1015 2d cir executor's distribution of estate assets to family members rendering estate insolvent before satisfying estate_tax debt to the united_states violated u s c sec b and made the personal representative personally liable for the taxes 950_fsupp_950 d neb courts have taken an expansive view of the types of continued - - for this liability to ripen the personal representative must have had actual or constructive knowledge of the debt owed the united_states see 48_tc_671 estate of johnson v commissioner tcmemo_1999_284 a personal representative is deemed to have knowledge of a debt if he has actual knowledge of such facts as would put a prudent person on inguiry as to the existence of the claim 257_fsupp_931 s d cal the knowing disregard of the debt owed the united_states imposes liability on the fiduciary to the extent of the value of the assets distributed after knowledge of the debt is obtained see 72_tc_1105 all three elements of u s c section b have been established herein david is the statutory executor and fiduciary of his father’s estate he distributed the assets of his father's estate to himself as sole heir without paying the debts of the estate at a time he knew the estate owed estate and income taxes continued payments from an estate for which an executor may be held liable under the insolvency statute including a distribution of funds from the estate that is not strictly speaking the payment of a debt 280_f2d_777 2d cir see sec_20_2002-1 estate_tax regs see also 85_f3d_1015 2d cir federal estate and income_tax liabilities constitute a debt due to the united_states see eg 423_us_77 -- p7 - and additions to tax and sloan’s estate became insolvent when david distributed all of the estate’s assets to himself accordingly david is personally liable in his capacity as the fiduciary personal representative of sloan’s estate for the estate and income taxes and additions to tax owed the government up to the value of the assets distributed to himself because the value of the assets distributed to david dollar_figure million exceeded the debt owed the irs david is personally liable as fiduciary of sloan’s estate under u s c section b for the entire amount of the debt whether david is personally liable as a transferee now we turn to whether david is personally liable as a transferee of the assets of sloan’s estate pursuant to sec_6901 the commissioner may collect unpaid income taxes of a transferor of assets from a transferee of those assets see sec_6901 c 357_us_39 sec_6901 does not create or define a substantive liability but merely provides a remedy for enforcing the existing liability of the transferor see 100_tc_180 the commissioner bears the burden of proving that the we have no doubt that david knew there would be a considerable amount of federal taxes due from his father's dollar_figure million estate david was highly educated and sophisticated in business matters - - taxpayer is liable as a transferee see sec_6902 rule d although sec_6901 provides a method by which to collect the tax_liability of a transferee is a question of state rather than federal_law and the law of the state where the transfer took place normally applies see commissioner v stern supra 44_tc_647 here the transfers took place in nebraska consequently we apply nebraska law nebraska's uniform fraudulent conveyance act neb rev stat secs to reissue as in effect at the time of the transfers see schall v anderson's implement inc n w 2d neb permits a court to void a debtor's transfer of property if the transfer was made absent fair consideration and left the debtor insolvent 1ie without enough property to pay his debts or if the transfer was made with an actual intent to hinder delay or defraud a creditor nebraska rev stat sec reissue provides conveyance by insolvent fraudulent every conveyance made and every obligation incurred by a person who is or will be thereby rendered insolvent is fraudulent as to creditors without regard to his or her actual intent if the conveyance is made or the obligation is incurred without a fair consideration in the nebraska legislature enacted the uniform fraudulent transfer act ufta neb rev stat secs to cum supp the ufta replaced the uniform fraudulent conveyance act ufca neb rev stat secs to which is involved herein - - turning to the situation before us there was no evidence indicating that david gave any consideration in exchange for his father's assets we conclude that he did not on the date of sloan’s death his estate was solvent thereafter and because david transferred all the assets of the estate to himself the estate became insolvent thus regardless of david’s intent the transfer of all of sloan’s assets to david is deemed a fraudulent conveyance under nebraska law ’ additionally the record herein establishes that david conveyed the assets of sloan’s estate with an intent to hinder or defraud the estate's creditors consequently under nebraska law sloan's estate had assets on date valued at dollar_figure the estate_tax deficiency due from the estate was dollar_figure a nebraska state estate_tax of dollar_figure was due as well as an inheritance_tax of dollar_figure also due from the estate was sloan's income_tax_liability of dollar_figure the record reveals no other liabilities owed by sloan or his estate accordingly on the date of death the estate was solvent pursuant to neb rev stat secs to reissue a decedent's property passes to his heirs subject_to the claims of his creditors and a distributee is liable to return property received or the value thereof if he no longer has it when a creditor's claim has not been paid under nebraska law david inherited his father's entire estate as statutory executor david distributed the estate's assets to himself david is a distributee under nebraska law asa distributee he is liable for claims against the estate by creditors and if he does not have the property received as distributee he is liable to return the value of the property as of the date of his disposition of the property and the income and gain he received see neb rev stat secs 30-big_number and 30-big_number reissue -- - the conveyances to david constitute fraudulent_conveyances in this regard nebraska law provides conveyances made with intent to defraud every conveyance made and every obligation incurred with actual intent as distinguished from intent presumed in law to hinder delay or defraud either present or future creditors is fraudulent as to both present and future creditors neb rev stat sec reissue to prove a conveyance of property constitutes a fraudulent conveyance under neb rev stat sec the commissioner must prove with clear_and_convincing evidence that there was an intent on david’s part to hinder delay or defraud the irs see castellano v bitkower n w 2d neb as discussed infra we believe the commissioner has satisfied this clear_and_convincing standard nebraska law recognizes the following as badges_of_fraud the transfer was for less than fair consideration the transfer was of the transferor's entire estate the transfer was made to the transferor's spouse or other family_member the transfer was made while there was pending or threatened litigation against the transferor the transfer was made secretly or hurriedly the transfer was made while the transferor was insolvent or greatly in debt the transfer was a departure from the transferor's usual method of doing business and the transferor retained possession of --- - and or benefits in the transferred property see gifford-hill co v stoller n w 2d neb first natl bank v first cadco corp n w 2d neb see also stanko v commissioner tcmemo_1996_530 the tangible evidence adduced by respondent herein indicates that there was a planned evasion of federal and state taxes and that david masterminded these plans david moved in on his father's fortune soon after his death david clearly did not act in good_faith ’ we have set forth in our findings_of_fact many details as to events occurring following sloan’s death however we wish to highlight several of them first david did not put a notice of his father's death in the local newspaper considering all of the circumstances one could reasonably infer that he refrained from doing so in order to keep his father's death secret from the federal and state taxing authorities second he secretly and hurriedly transferred sloan's entire estate to himself as sole heir third after his father's death david forged his father's signature on the stock certificates representing big_number shares of stock and quickly sold them fourth david depleted his father's checking account by see first natl bank v first cadco corp n w 2d neb where there is a conveyance between close relatives without adequate_consideration the burden is upon the parties to the transaction to establish that it was done in good_faith - - forging his father's name on the checks all dated after sloan's death fifth in response to the summons from ms sutton david produced some bank statements which were sent monthly to dewey avenue regarding the morgan guaranty checking account noticeably absent were canceled checks or statements for april and date although david possessed the bank statements and canceled checks he chose to hide the significant ones sixth david was uncooperative and evasive and made numerous false statements to ms sutton and mr mcguire he deliberately failed to provide all of the requested documents and information he forged his father's signature presenting no corroborating evidence and contrary to his own admissions at the time of sloan's death david claimed his father was not widowed at death but married to a mrs allen in europe who had taken all of his father's assets and financial records david offered no details regarding this mystery woman clearly david's story was a fabrication there is no proof or reason to believe that a mrs allen existed seventh after the estate came under audit by irs agents david transferred his property to a foreign_corporation in liechtenstein for no consideration during mr mcguire's examination david continued his fraudulent conduct by submitting several false answers to respondent's interrogatories and deliberately disguised his natural handwriting while producing the - - london exemplars hindering the analyses of the handwriting experts as noted in gifford-hill co v stoller supra pincite quoting am jur 2d fraudulent_conveyances sec pincite bladges of fraud’ are said to be facts which throw suspicion on a transaction and which call for an explanation more simply stated they are signs or marks of fraud they do not of themselves or per se constitute fraud but they are facts having a tendency to show the existence of fraud although their value as evidence is relative not absolute they are not usually conclusive proof they are open to explanation they may be almost conclusive or they may furnish merely a reasonable inference of fraud according to the weight to which they may be entitled from their intrinsic character and the special circumstances attending the case often a single one of them may establish and stamp a transaction as fraudulent when however several are found in the same transaction strong clear evidence will be required to repel the conclusion of fraudulent intent ra on the basis of the entire record in these cases we hold that respondent has produced clear_and_convincing proof under the nebraska fraudulent transfer statute that david made the transfers with a fraudulent intent and that david has failed to rebut this proof by any evidence let alone strong clear evidence id see also kayian v commissioner tcmemo_1999_296 king shipping consum inc v commissioner tcmemo_1989_593 in sum respondent presented clear_and_convincing evidence that david took actual possession of his father's assets after date david transferred these assets to himself with an actual intent to delay defraud or hinder his father’s creditors - -- namely the irs consequently the transfers from sloan’s estate to david which rendered the estate insolvent constitute fraudulent_conveyances under nebraska law consequently we hold that david is personally liable as a transferee pursuant to sec_6901 for the deficiencies and additions to tax respondent determined in docket nos and in reaching our holdings herein we have considered each argument made by the parties and to the extent not discussed above find those arguments to be irrelevant or without merit to reflect the foregoing an order will be issued denying petitioner's motions to dismiss for lack of jurisdiction in docket nos and an order of dismissal and decision will be entered granting respondent's motions to dismiss for failure to properly prosecute in docket nos and decisions will be entered for respondent in docket nos and
